Citation Nr: 1129177	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  05-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD), prior to January 18, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 1999 rating decision in which the RO granted service connection for PTSD and assigned a 50 percent rating, effective June 5, 1998.  In August 1999, the Veteran filed a notice of disagreement with respect to the rating assigned.  In December 2002, the RO assigned a 70 percent rating for PTSD, effective September 1, 2002.  A statement of the case (SOC) was issued in January 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2005.

In June 2007, the Board characterized the appeal as encompassing claims for an initial rating in excess of 50 percent for PTSD, from June 5, 1991, to April 21, 2002, and from June 1, 2002 to July 2002; and a claim for a rating in excess of 70 percent for PTSD, from September 1, 2002.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (proving that where a higher rating is available for a disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Both issues were remanded by the Board to the RO, via the Appeals Management Center (AMC) in Washington, DC.  After accomplishing further action, the AMC continued to deny each claim (as reflected in an April 2009 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

In May 2009, a Deputy Vice-Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to the provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900 (c) (2009).

In June 2009, the Board denied an initial rating in excess of 50 percent for PTSD for the periods from June 5, 1998, through April 21, 2002, and from June 1, 2002, through July 8, 2002.  At that time, the Board also remanded the claim for a rating in excess of 70 percent for PTSD from September 1, 2002, to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflect in November and December 2010 SSOCs) and returned the claim for higher rating remaining on appeal to the Board for further appellate consideration.

In March 2011, the Board denied a rating in excess of 70 percent for PTSD from September 1, 2002 through January 17, 2007, but granted a 100 percent rating from January 18, 2007.  At that time, the Board also found that the claim for a TDIU had been raised by the evidence of record and was a component of the Veteran's claim for higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in view of the Board's award of a 100 percent rating for PTSD from January 18, 2007, only the matter of the Veteran's entitlement to a TDIU for the pertinent period prior to January 18, 2007 remained on appeal.  The Board remanded this remaining claim to the RO, via the AMC, for further action.  After completing the requested development, the AMC continued to deny the claim (as reflected in a May 2011 SSOC), are returned the claim for a TDIU due to service connected PTSD prior to January 18, 2007, remaining on appeal to the Board for further appellate consideration.

The Board points out that, in various statements, including a February 2010 statement and January 2011 SSOC response, the Veteran's wife appears to raise a claim for compensation under 38 U.S.C.A. § 1151 on the basis of additional injuries and worsening dementia due improper care received at a VA medical facility.  As this matter has not been adjudicated by the RO, it is not properly before the Board, and is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Prior to January 18, 2007, service connection was in effect only for PTSD (rated as 70 percent disabling).

3.  While the Veteran's service-connected disability met the percentage requirements for award of a schedular TDIU, the weight of the medical opinion and other evidence indicates that the Veteran's PTSD did not prevent him from obtaining or retaining substantially gainful employment prior to January 18, 2007.   


CONCLUSION OF LAW

The criteria for a TDIU, prior to January 18, 2007, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2011 post-rating letter, sent pursuant to the Board's March 2011 remand, provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for a TDIU, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also requested that the appellant submit any evidence in his possession pertinent to the claim.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, the March 2011 letter meets the Pelegrini and Dingess/Hartman content of notice requirements.

After issuance of above-described notice, and opportunity for the Veteran to respond, the May 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board's acknowledges the Veteran's representatives contention that the March 2011 notice is inadequate as it addressed the issues of entitlement to TDIU, and not the specific issue of entitlement to TDIU due to PTSD prior to January 18, 2007.  Pursuant to the Board's Remand, the March 2011 notice letter provided notice of the requirements for a TDIU due to service-connected PTSD.  While this letter did not specify the period in consideration, the AMC denied entitlement to a TDIU for the period prior to January 18, 2007 in the May 2011 SSOC.  Thereafter, the Veteran was given an opportunity to respond.  While a May 2011 SSOC response form indicated that the Veteran had more information or evidence to submit in support of his appeal, to date, no additional evidence has been received.

The Board notes that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this case, the Board's instructions have been substantially complied with as the AMC in fact, notified the Veteran of the requirements for a TDIU, and, in denying the claim, specifically addressed the period on appeal prior to January 18, 2007, and provided the Veteran the opportunity to respond.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his family members, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).

In this case, the Veteran meets the objective, minimum percentage requirements (set forth in 38 C.F.R. § 4.16(a)), for award of a of a schedular TDIU for the period prior to January 18, 2007, as service connection was in effect for PTSD, rated as 70 percent disabling.  See 38 C.F.R. § 4.16a.  However, the remaining question is whether the Veteran's service-connected disability, in fact, rendered him unemployable during that period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether [a] veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, the Board finds that a TDIU prior to January 18, 2007, is not warranted.

On his November 2010 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that he last worked full time in January 2007, and that he stopped worked due to his service-connected PTSD.  He reported that he completed three years of high school and had not received any other education or training.

VA outpatient treatment records and reports of examination dated prior to January 18, 2007, document the severity of the Veteran's PTSD symptoms-including depression, sleep disturbances, nightmares, social isolation, cognitive difficulties and memory loss-along with alcohol abuse, but confirm that the Veteran was employed in various positions until that point.  

In November 1998, the Veteran reported that he had had several jobs as a heavy equipment operator, though he generally was unable to hold onto a job more than two years because he became so angry.  He indicated that he was currently worked, though he missed periods of work when he wanted to be left alone.

In February 2000, the Veteran reported that he was coping better with his PTSD symptoms, missed less time from work, and felt motivated to increase his involvement in his job at a recycling site.  

A VA outpatient report dated in February 2002 notes that while the Veteran was moody and experienced symptoms of flashbacks, he got along with coworkers and maintained a job.  A May 2002 entry notes that the Veteran was self-employed.  In May 2003, it was noted that the Veteran was self-employed in landscaping.

On VA examination in November 2004, the Veteran reported that he continued to work full time, but indicated that he was not efficient on the job because he did not sleep well, was emotionally numb, and had significant memory problems.  He noted that he worked as a heavy equipment operator and missed approximately five days per month due to his symptoms.   He expressed his belief that he would have been fired had he not been working for a company run by family members.  The examiner at that time determined that the Veteran's PTSD would cause severe effects on employment due to interpersonal difficulties, cognitive problems, and decreased motivation; however, he did not find the Veteran unemployable.

In January 2007, it was noted that the Veteran had been recently let go from his job due to severely increasing dementia and inability to remember his job assignments.  

A March 2007 VA outpatient treatment record notes that while the Veteran had memory problems for the previous five to six years, his memory problems increased in severity during the previous six to eight months and caused him to lose his job.  A March 2007 statement from a VA neurologist notes a diagnosis of dementia, which prevented him from stable employment.  Another VA physician found that the Veteran's dementia was most likely related to his heavy drug and alcohol abuse linked strongly to his PTSD.

The Board finds that, collectively, the competent evidence of record supports the Board's previous determination that the Veteran has been unemployable since January 2007 due to his service-connected PTSD, as recognized by the award of a 100 percent total rating for PTSD from January 18, 2007, but not anytime before that date.  The record clearly reflects that in January 2007, the Veteran's memory loss had developed into PTSD-related dementia and led to his loss of employment.  

However, the evidence does not demonstrate that, prior to January 18, 2007, the Veteran was employable.  Rather, the record reflects that while the Veteran frequently changed jobs and experienced difficulties on the job, he was consistently able to work full time.  In addition, the only medical opinion to address the question of the Veteran's employability prior to January 18, 2007-the November 2004 VA examiner-opined that while the Veteran's PTSD severely impacted his employment, he was not unemployable at that time.  

In sum, the record prior to January 18, 2007, while demonstrating difficulty in maintaining employment, does not demonstrate that the Veteran was physically and mentally incapable of working.  Accordingly, the Board concludes that the weight of the medical opinion and other objective evidence indicates that the Veteran's service connected disabilities did not render him unemployable prior to January 18, 2007.   

Furthermore, to whatever extent the Veteran and his representative attempt to establish the Veteran's entitlement to a TDIU prior to January 18, 2007, on the basis of lay assertions, alone, the Board emphasizes that neither individual is shown to possess expertise in medical or vocational matters (see Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997)), and such assertions are not supported objectively.  While it is clear that the Veteran experienced severe difficulties with employment prior to January 18, 2007, he was still able to obtain and maintain gainful employment.  In addition, in various statements, the Veteran had identified January 2007 as the last date of full time employment.  That evidence, coupled with the opinion of the November 2004 VA examiner and outpatient records confirming employment prior to January 18, 2007, constitutes evidence that, collectively, weighs against the Veteran's claim.

For all the foregoing reasons, the claim for a TDIU prior to January 18, 2007, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for a TDIU prior to January 18, 2007, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


